Citation Nr: 1117301	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss.

In September 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The record was held open for 30 days, in which the Veteran submitted additional medical evidence accompanied by a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2010).

In a November 2010 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

In April 2011, additional argument submitted by the Veteran in response to the February 2011 Supplemental Statement of the Case was received.  This argument is duplicative of argument submitted previously by the Veteran and  therefore the Board has the jurisdiction to consider the additional duplicate argument pursuant to 38 C.F.R. § 20.1304(c) (2010).   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The preponderance of the probative evidence shows that bilateral hearing loss was not caused by or incurred in service; sensorineural hearing loss is not shown within one year following the Veteran's discharge from service of record.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met, nor may   sensorineural hearing loss be presumed to have been incurred in service 38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a December 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the December 2006 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, June 2008 and July 2010 private audiological reports, and a July 2010 private treatment letter.  The Veteran was also provided VA examinations in connection with his claim in March 2007, December 2010, and February 2011.  The VA examiners reviewed the claims file, noted the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran contends that serving with the Infantry and Rangers during his military service exposed him to acoustic noise trauma.  During the September 2010 Board hearing, the Veteran explained that he was continuously exposed to loud noises from weapons firing, explosions, firing mortars, claymore mine explosions, and hand grenades.  After discharge from service, the Veteran worked in a quiet environment as a human resources manager for approximately thirty years.  He also noted that he did not begin having hearing problems until 1976.  The Veteran asserts that service connection is warranted for his bilateral hearing loss.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously noted, the Veteran is asserting that his bilateral hearing loss is related to his active military service.  His DD Form 214 shows that his military occupational specialty (MOS) was armor intelligence specialist, and he is the recipient of awards for marksman (rifle) and sharpshooter (pistol and 81mm mortar).  In May 2008, in connection with the Veteran's service connection claim for posttraumatic stress disorder (PTSD), the RO concluded that the Veteran's military unit was engaged in combat on a daily basis from February 1969 to October 1971.  Based upon the Veteran's service personnel records and internet research from independent websites, it was determined that the Veteran, in all likelihood, engaged in personal combat during his military service.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  

The questions for consideration are whether the Veteran has bilateral hearing loss for VA purposes and whether such a disability is causally related to such in-service noise exposure.  

Review of the Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis for a hearing loss disability.  In fact, both his July 1967 entrance and July 1970 expiration of term of service (ETS) examination reports revealed essentially normal hearing.  

In March 2007, the Veteran underwent a VA audiological examination and was diagnosed with moderate to severe sensorineural bilateral hearing loss for VA purposes.  The Veteran complained of hearing difficulties in both ears, which developed gradually over the past 15 years.  He reported in-service noise exposure due to mortar fire, rifle fire, grenade explosions, and claymore mine explosions, with no excessive noise exposure as a personnel manager after being discharged from service.  Upon review of the claims file, the VA examiner noted normal puretone thresholds on both his July 1967 entrance and July 1970 ETS examination reports.  He opined that it is "not at least as likely as not" that the Veteran's hearing loss is due to or the result of acoustic trauma or noise exposure during the Veteran's military service.

Subsequently, the Veteran submitted June 2008 and July 2010 private audiological reports which confirmed his diagnosis of bilateral hearing loss for VA purposes.  

In a July 2010 private treatment letter, the Veteran's private audiologist indicated that he has treated the Veteran for his mild to moderate hearing loss for over three years.  He noted that the Veteran served as a Ranger in combat during his military service, and his hearing loss reflects a "noise related pattern."  He opined that "it is at least as likely as not" that the Veteran's bilateral hearing loss is related to service.

The Veteran underwent more recent VA audiological examination in December 2010.  In December 2010, the Veteran reported difficulty hearing over the telephone and understanding conversations in background noise.  The VA examiner reviewed the claims file, to include the July 1967 entrance and July 1970 ETS examination reports, March 2007 VA examination report, May 2008 PTSD stressor//Agent Orange Worksheet, July 2010 private treatment letter, and September 2010 Board hearing transcript.  He opined that the Veteran's bilateral hearing loss is less likely as not caused by or a result of the Veteran's military service and supported his opinion by noting that the July 1967 entrance and July 1970 ETS examination reports revealed normal hearing.  The VA examiner explained that there were no significant threshold shifts during the Veteran's military service after comparing these two reports.    

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In Nieves-Rodriguez, 22 Vet. App. at 295, the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim." Id.

After a full review of the record, including the evidence, contentions, and testimony of the Veteran, the Board concludes that the preponderance of the competent and probative evidence is against the claim of service connection for bilateral hearing loss.

The evidence in support of the Veteran's claim includes the July 2010 private treatment letter which noted the Veteran's service as a Ranger in combat during military service and opined that the Veteran's mild to moderate hearing loss reflects a "noise related pattern."  The Board finds this opinion to have limited probative value.  The examiner discussed the Veteran's history in service as a Ranger with combat exposure; however, no discussion was made with regard to the Veteran's July 1967 entrance and July 1970 ETS examination reports which revealed no hearing loss disability.  Furthermore, as noted in the November 2010 Board remand, there is no discussion of the Veteran's reported onset of his hearing loss difficulties until multiple years after service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); see also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of a Veteran's disorder).  

The Board finds that the March 2007 and December 2010 VA examination reports are more probative than the July 2010 private medical statement.  As discussed above, the March 2007 VA examiner noted the Veteran's in-service noise exposure and the Veteran's service as an Army Ranger his service.  Additionally the examiner supported his opinion that the Veteran's hearing loss disability is "not at least as likely as not" due to or the result of acoustic trauma or noise exposure during military service based upon the Veteran's normal puretone thresholds on the July 1967 entrance and July 1970 ETS examination reports.  This opinion is based on the correct and accurate facts shown in the record at that time and is not speculative.  It is also pointed out that during that examination, the Veteran told the VA examiner that his hearing difficulties developed gradually over the past 15 years, which the Board notes as beginning in 1992,  This statement conflicts with his more recent testimony before the Board in September 2010 when he testified that his hearing loss problems began in 1976.  
An additional VA examination was conducted in December 2010 in order to fully address all of the evidence of record, including the July 2010 private medical statement.  As noted above, the December 2010 VA examiner noted review of the Veteran's claims file, to include, in pertinent part, the July 1967 entrance and July 1970 ETS examination reports, the March 2007 VA examination report, the July 2010 private medical opinion and the Board hearing transcript.  He opined that the Veteran's bilateral hearing loss disability is less likely as not caused by or a result of the Veteran's military service.  The VA examiner supported his opinion by noting that the July 1967 entrance and July 1970 ETS examination reports revealed normal hearing and that there were no significant threshold shifts during the Veteran's military service after comparing these two reports.  The Board finds that this VA examination report provided a comprehensive and complete review of the entire evidence of record, as well as an adequate rationale based upon a documented comparison of the Veteran's audiological results on the entrance and ETS examination reports and consideration of the evidence of record.  As such this evidence is competent and probative.  

The Board has considered the Veteran's contention that his bilateral hearing loss is due to noise exposure during service.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

Based upon the evidence in the claims file, preponderance of the probative evidence is against a finding of a nexus between service and the Veteran's current hearing loss disability.  Thus, service connection cannot be granted on a direct basis.  

The Board has also considered whether service connection can be granted on a presumptive basis, as sensorineural hearing loss is an organic disease of the nervous system for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  However, as noted below, bilateral hearing loss was not diagnosed during the first year after active service.  In fact, review of the evidentiary record reveals that the Veteran was first diagnosed with bilateral hearing loss in the March 2007 VA examination report.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not available in this case.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  See Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


